Citation Nr: 1502629	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-27 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.M.K., Counsel







INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran was scheduled to testify before the Board at a videoconference hearing at the RO in October 2014 in connection with this appeal.  Notation associated with the Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran cancelled this hearing.  Therefore, his hearing request is considered to have been withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of procedural history, in February 2011 the AOJ sent the Veteran a letter informing him that a claim for a heart condition was being considered pursuant to Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989), which provided retroactive benefits to certain Nehmer class members.  The claim was also reviewed based on the addition of ischemic heart disease to the list of diseases presumptively associated with herbicide exposure in Vietnam.  See 38 C.F.R. § 3.309(e) (2013).  In this regard, the Board notes that the record reflects that the Veteran served in Vietnam from January 1968 to January 1969; therefore, exposure to Agent Orange is conceded.

For purposes of a Nehmer claim, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  As the Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam, the controlling issue in this case is whether he has a current diagnosis of ischemic heart disease. 

With respect to whether there is evidence of a current diagnosis, the United States Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

In this case, the evidence of record raises a question as to whether the Veteran manifested or was diagnosed with ischemic heart disease, to include coronary artery disease (CAD), during the pendency of this claim.  To this point, the record is replete with VA medical center (VAMC) records showing diagnoses of "CAD - stable". 

The Veteran was afforded a VA examination in May 2011 in which the VA examiner opined, in pertinent part, that he did not have a diagnosis of ischemic heart disease.  The Board notes, however, that the VA examiner did not address the aforementioned diagnoses of CAD during the pendency of this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any outstanding medical records pertaining to ischemic heart disease, including those from Raleigh General Hospital.  Request that the Veteran provide any necessary authorization forms.  See September 2011 statement of the Veteran (he reported a diagnosis of CAD as early as 1995) and VA examination report of May 2011 (the Veteran reported that in the 1970s he was told he had a possible MI and that he had a cardiac stress test at Raleigh General Hospital 12 years earlier).

He should also be asked to identify any VA facilities at which he was assessed or treated for CAD prior to 2001.  

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. See TDIU claim of October 2007.

3.  Thereafter, return the electronic claims file, to include a copy of this Remand, to the VA examiner who conducted the May 2011 examination.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the May 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the claims file, including this remand, the examiner should address the following inquiry:  Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's has a diagnosis of ischemic heart disease at any time during the pendency of this claim?  In providing the opinion, the examiner is asked to explain the requirements for diagnosing coronary artery disease.  

In answering the foregoing, the examiner's attention is directed to VAMC records showing diagnoses of "CAD - stable" during the pendency of this appeal.

NOTE: ischemic heart disease includes but is not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

A complete rationale should be given for all opinions and conclusions rendered.  If the examiner is unable to offer an opinion without resort to mere speculation, the examiner is asked to state the same and explain why an opinion would require speculation.
 
4.  After completing the development requested, readjudicate the issue on appeal.  If the claim is denied, the AOJ should provide the appellant and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

